DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 06/30/2015, the Amendment & Remark filed on 07/12/2021 and the Request for Continued Examination filed on 07/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an boldfaced.
The claims recite: an application server comprising a processing device and a non-transitory storage medium for storing instructions that when executed by the processing device cause the processing device to perform the following:
store a plurality of template fee agreements with different payment options; 
receive identification of a legal field from a user device;
responsive to the legal field, provide a plurality of template fee agreements to the user device;
receive identification of a single template fee agreement of the plurality of template fee agreements from the user device to provide a selected template fee agreement;
receive terms selection data according to the selected template fee agreement from the user device to provide selected terms; 
automatically generate a generated fee agreement based on the selected terms for the selected template fee agreement;
display the generated fee agreement for review and electronic signature;
encode the generated fee agreement with an electronic signature;
return the generated fee agreement with the electronic signature to the user device.
wherein the selected template fee agreement corresponds to at least one of the following:
a flat fee agreement; a capped fee agreement; a banded fee agreement; a discounted" 'hourly rate agreement; or a discounted hourly rate agreement according to task, matter, activity, phase or client group.
receiving, by the application server form the user device, identification of at least one attorney and at least one corresponding billable rate as part of the terms selection data.
accessing a third party credit report; and provide a term of the generated fee agreement based on the credit report.
adding an additional client to a client group; and providing a discount to the generated fee agreement based on the additional client being added to the client group.
receiving a selection of one or more interest rate indices; and providing a term to the generated fee agreement based on the selection of one or more interest rate indices.
receiving a selection of a sort type relating to at least one of date or timekeeper; and providing a term to the generated fee agreement based on the selection of the sort type.
wherein the sort type relates to at least one of a date or timekeeper.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers the generation of a fee agreement but for the recitation of generic computer components. That is, other than reciting generic computing language such as “processing device”, “executed by the processing device cause the processing device to perform” and “by the application server”, nothing in the store a plurality of template fee agreements with different payment options” in the context of the claimed invention encompasses one or more person manually storing the plurality of template fee agreements with different payment options;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive identification of a legal field from a user device;” in the context of the claimed invention encompasses one or more person manually receiving the identification from a user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “responsive to the legal field, provide a plurality of template fee agreements to the user device;” in the context of the claimed invention encompasses one or more person manually providing the fee agreement templates to the user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive identification of a single template fee agreement of the plurality of template fee agreements from the user device to provide a selected template fee agreement;” in the context of the claimed invention encompasses one or more person manually receiving the identification of template;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive terms selection data according to the selected template fee agreement from the user device to provide selected terms” in the context of the claimed invention encompasses one or more person manually receiving the term selection;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “automatically generate a fee agreement based on the selected terms for the selected template fee agreement” in the context of the claimed invention encompasses one or more person manually generating a fee agreement based on the selected;
but for the “processing device”, “executed by the processing device cause the processing device to perform” language, “encode the generated fee agreement with an electronic signature” in the context of the claimed invention encompasses one or more person manually encoding the generated fee agreement with the electronic signature;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “return the generated fee agreement with the electronic signature to the user device” in the context of the claimed invention encompasses one or more person manually returning the generated fee agreement to the user;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “provide the term or condition to the fee agreement based on the analysis with the another fee agreement” in the context of the claimed invention encompasses one or more person manually providing the term or condition of the fee agreement based on the analysis with the another fee agreement;
display the fee agreement for review and electronic signature” in the context of the claimed invention encompasses one or more person manually showing the fee agreement for review and signature;
but for the “by the application server form the user device” language, “receiving, by the application server form the user device, identification of at least one attorney and at least one corresponding billable rate as part of the terms selection data” in the context of the claimed invention encompasses one or more person manually receiving the identification and rate;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “access a third party credit report; and provide a term of the generated fee agreement based on the credit report” in the context of the claimed invention encompasses one or more person manually accessing a third party credit report and providing a term of the generated fee agreement based on the credit report;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “add an additional client to a client group; and provide a discount to the generated fee agreement based on the additional client being added to the client group” in the context of the claimed invention encompasses one or more person manually adding an additional client to a client group; and providing a discount to the generated fee agreement based on the additional client being added to the client group.;
receive a selection of one or more interest rate indices; and provide a term to the generated fee agreement based on the selection of one or more interest rate indices” in the context of the claimed invention encompasses one or more person manually receiving a selection of one or more interest rate indices; and providing a term to the generated fee agreement based on the selection of one or more interest rate indices;
but for the “processing device” and “executed by the processing device cause the processing device to perform” language, “receive a selection of a sort type; and provide a term to the generated fee agreement based on the selection of the sort type” in the context of the claimed invention encompasses one or more person manually receiving a selection of a sort type relating to at least one of date or timekeeper; and providing a term to the generated fee agreement based on the selection of the sort type. If a claim, under its broadest reasonable interpretation, covers a commercial activity, such as the generating of a fee agreement but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processing device or application server to perform the receiving, providing, generating, comparing, updating and displaying steps. The processing device or application server in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited  on another fee agreement”, the scanning and performing of OCR amount only to insignificant extra-solution activity for extracting data from a document. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to generate a fee agreement amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving identification and receiving selection data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) and scan and perform optical character recognition (Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 21-26 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 21 recites “encode the generated fee agreement with an electronic signature”. However, while an “encoded electronic signature” is included in the Original Disclosure, such disclosure does not support the step of encoding a fee agreement with an electronic signature. 

Claims 23 recites “encoding the generated fee agreement with an electronic signature”. However, while an “encoded electronic signature” is included in the Original Disclosure, such disclosure does not support the step of encoding a fee agreement with an electronic signature.

	As such, claims 21 and 23 are rejected as failing the written description requirement.  

Response to Arguments
on 07/12/2021 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the claimed invention “conserve processing power and improve a user interface based on actions based on actions taken by a user on the user interface…enable the expedient generation of a personalized fee agreement with an encoded electronic signature, allowing work to immediately begin within the legal field of the user’s choosing based on terms selected by the user using the improved user interface”, the examiner respectfully disagrees. It should be first noted that the alleged improvement of conserving processing power is nowhere disclosed in the Specification. As to the alleged improvement to a user interface, while a user interface is recited in the generation of a fee agreement, the alleged improvement of “expedient creation of a fee agreement” is directed to the commercial interaction of creating a fee agreement rather than to technology of user interface. It should be further noted that the technical detail of the user interface is nowhere discussed in the Specification other than the general disclosure indicating a user interface is used in the creating of a fee agreement. As such, the applicant’s argument is not persuasive.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.